

117 HR 760 IH: Securing Our Borders and Wilderness Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 760IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Wilderness Act to authorize U.S. Customs and Border Protection to conduct certain activities to secure the international land borders of the United States, and for other purposes.1.Short titleThis Act may be cited as the Securing Our Borders and Wilderness Act.2.U.S. Customs and Border Protection access to wilderness areasSection 4(d) of the Wilderness Act (16 U.S.C. 1133) is amended by adding at the end the following:(8)U.S. Customs and Border Protection access(A)Permissible activitiesNotwithstanding any other provision of this Act, the Commissioner of U.S. Customs and Border Protection may conduct the following activities within a wilderness area for the purpose of securing the international land borders of the United States:(i)Access structures, installations, and roads.(ii)Execute search and rescue operations.(iii)Use motor vehicles, motorboats, and motorized equipment.(iv)Conduct patrols on foot and on horseback.(v)Notwithstanding any other law or regulation relating specifically to use of aircraft in a wilderness area or in the airspace above a wilderness area, use aircraft, including approach, landing, and takeoff.(vi)Deploy tactical infrastructure and technology.(vii)Construct and maintain roads and physical barriers.(B)Protection of wilderness characterAny activity conducted by the Commissioner of U.S. Customs and Border Protection under subparagraph (A) shall be carried out in a manner that, to the greatest extent possible, protects the wilderness character of the area..